,   -




                           December     18, 1970


Hon. Tommy V. Smith                     Opinion No. M-750
Commissioner
Bureau of Labor Statistics              Re: Whether the maximum fee
Capitol Station                             schedule promulgated by the
Austin, Texas 78711                         Texas Private Employment
                                            Agency Regulatory Board,
                                            pursuant to Article 5221-a6
                                            (15)(a), Vernon's Civil
                                            Statutes, applies to fees
                                            charged employers by an em-
                                            ployment agency.
Dear Commissioner Smith:

     Your recent letter requesting the opinion of this office
concerning the referenced matter states, in part, as follows:

          "Under the provisions of Article 5221a-6,
     V.C.S., as amended, Section 15(a) authorizes the
     Texas Private Employment Agency Regulatory Board
     to establish and promulgate a schedule of maximum
     fees to be charged applicants.
          31
           .. ..

          "Our question is whether the Board approved
     maximum fee schedule is the maximum fee that can
     be charged by an employment agency from employers
     in payment for any services."




                               -3653-
Hon. Tommy V. Smith, page 2        (M-750)


     Section 1 of Article 5221a-6, Vernon's Civil Statutes, as
amended (Acts 61st Leg. R.S. 1969, ch. 871, p. 2625). provides,
in part, as follows:

          "(b) 'Fee' means anythinq of value including
     money or other valuable consideration or services
     or the promise of any of the foregoing received bv
     an employment agency from any person seeking employ-
     ment or employers in payment for any service, either
     directly or indirectly.

          "(c) 'Employer' means any person employing
     or seeking to employ any employee.

          "(d) 'Applicant' means any person enqaginq
     the services of a private employment aqency for,,
     the purpose of securinq employment or any person
     placed by a private employment agency with an
     employer." (Emphasis added.)

     Section 15(a) of Article   5221a-6 provides:

          "The board is authorized to establish and
    promulgate a schedule of permissible maximum fees
    allowed to be charged to applicants by private
    employment agencies in the performance of their
    services." (Emphasis added.)

     A reading of the foregoing statutes indicates that, while the
term "fee" is defined as including consideration received by
employment agencies from employers, the maximum fee schedule set
forth in Section 15(a), supra, applies only to fees allowed to be
charged to "applicants". The term "applicant", as defined in
Section l(b), supra, applies only to employees seeking employment,
and not to employers utilizing the services of an employment
agency.




                                -3654-
 .   -
          I




Hon. Tommy V. Smith, page 3       (M-750)


     It is apposite to note that that portion of the predecessor
to Article 5221a-6 (which was Acts 48th Leg. R. S. 1943, ch. 67,
p. 86) dealing with maximum fees permitted to be charged by
employment agencies, as construed by this office, was held not to
apply to fees charged by employment agencies to employers. Attorney
General's Opinions No. O-7299 (1946) and No. V-430 (1947).

     We are of the opinion that the purpose of Article 5221a-6
is the same today as it was when construed by Attorney General's
Opinion No. V-430, supra, which held, in part:
           II
            .. .There can be no doubt that the underlying
     purpose of the statute is to protect those seeking
     employment from exploitation by an employment agency
     that might be tempted to take advantage of the vul-
     nerability of the employment seeker. This considera-
     tion does not obtain where the employers are seeking
     competent employees, and are willing to pay a fee
     to an employment agency that proposes to furnish
     such employees."

     In view of the foregoing, you are advised that your question
is answered in the negative.

                              SUMMARY

               Pursuant to Article 5221a-6(15)(a), Vernon's
          Civil Statutes, the maximum fee schedule authorized to be
          promulgated by the Texas Private Employment Agency
          Regulatory Board does not apply to fees charged by
          an employment agency to employers: the maximum fee
          schedule applies only to fees charged by employment
          agencies to employees seeking positions.

                                        Very ,truly yours,




Prepared by Austin C. Bray, Jr.
Assistant Attorney General


                               -3655-
                                             -   L




Hon. Tommy V. Smith, page 4        (M-750)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Ronald Luna
R. D. Green
Fisher Tyler
Malcolm Smith

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -3656-